DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status
An amendment, filed 12/16/2020, is acknowledged.  Claims 17 and 18 are newly added.  No new matter is added.  Claims 1-18 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6-9, 11, and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nomura et al. (JP3823338)(previously cited).
With respect to Claims 1 and 6, Nomura teaches a method of making a hot rolled steel sheet, with a composition comprising, by mass% (para. 9-16; Table 1):

Claims 1 and 6
Nomura
Nomura, Ex. A
C
0.04-0.20
0.04-0.15
0.072
Si
0.7-2.3
0.4-2.0
0.84
Mn
0.8-2.8
0.7-2.0
1.45
P
≤ 0.1
0.005-0.1
0.014
S
≤ 0.01
≤ 0.015
0.0011
Al
≤ 0.1
0.004-0.10
0.024
N
≤ 0.008
-
-
Fe
Balance with impurities
Balance with impurities
Balance


Claimed compositional ranges including zero (e.g. S, Al, N) are interpreted as optional elements.  Thus, Nomura teaches a steel composition with ranges overlapping or falling within the claimed ranges, as well as several specific examples, for example, Ex. A, with a composition falling within each of the required compositional ranges and therefore sufficiently specific to anticipate the claimed composition.
Nomura further teaches that the method comprises hot rolling a steel slab of the above composition, with a finish rolling outlet side temperature (i.e. finish rolling delivery temperature) of 830-940° C, cooling the hot rolled steel at a first mean cooling rate of 50° C/s or more from the finish rolling temperature to 540-640° C, then subsequently further cooling the hot rolled steel sheet at a second mean cooling rate of 5-30° C/s in a temperature range to a coiling temperature of 450-550° C, then winding up (i.e. coiling) at said temperature of 450-550° C. (para. 9, 17-22; Tables 1-3).  Nomura also teaches specific examples, such as Ex. A, with a finish rolling delivery temperature of 880° C, first mean cooling rate of 70° C/s, second mean cooling rate of 14° C/s, and coiling temperature of 500° C, thus teaching values falling within the claimed ranges and sufficiently specific to anticipate the claimed ranges. (Tables 1-3). 
It is noted that the claims are drawn to mean first and second cooling rates, thus, while Nomura teaches a first cooling rate to a temperature of 540-640° C, slightly below the claimed 650° C, the reference necessarily teaches a first mean cooling rate to 650° C.  In addition, the second mean cooling rate does not require a specific starting temperature range and therefore may be interpreted to begin a temperature below 650° C.  As a result, Nomura is deemed to teach first and second mean cooling rates anticipating the instantly claimed ranges.  Moreover, even if the second cooling rate is interpreted to start at 650° C, as the claimed cooling rates are means, when averaged, one or more of the specific 
Finally, the preamble of Claim 1 recites the phrase “for cold rolling” and the preamble of Claim 6 recites the phrase “for galvanizing.”  These phrases do not appear to limit or require any particular structure or method step and are therefore not provided patentable weight.  As Nomura teaches a method of making a hot rolled steel sheet having the same composition and the same processing steps, it would necessarily be capable of the claimed intended use.
With respect to Claims 2-4, 5-9, 11, and 14, Nomura teaches that the steel may further comprise one or more of: Ca: 0.0002-0.01 mass%, Ti: 0.005-0.15 mass%, Cr: 0.1-1.2 mass%, overlapping the claimed ranges. (Claim 2; para. 9-16).  Nomura also teaches specific examples, such as Exs. B and D, comprising contents of Ca (Ex. B) and Ti, and Cr (Ex. D), as well as C, Si Mn, P, S, and Al, falling within the claimed ranges and therefore sufficiently specific to anticipate the claimed ranges. (Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nomura et al. (JP3823338)(cited on IDS, dated 1/29/2019)(previously cited).
With respect to Claims 1 and 6, Nomura teaches a method of making a hot rolled steel sheet, with a composition comprising, by mass% (para. 9-16; Table 1):

Claims 1 and 6
Nomura
Nomura, Ex. A
C
0.04-0.20
0.04-0.15
0.072
Si
0.7-2.3
0.4-2.0
0.84
Mn
0.8-2.8
0.7-2.0
1.45
P
≤ 0.1
0.005-0.1
0.014
S
≤ 0.01
≤ 0.015
0.0011
Al
≤ 0.1
0.004-0.10
0.024
N
≤ 0.008
-
-
Fe
Balance with impurities
Balance with impurities
Balance


Claimed compositional ranges including zero (e.g. S, Al, N) are interpreted as optional elements.  Thus, Nomura teaches a steel composition with ranges overlapping or falling within the claimed ranges, as well as several specific examples, for example, Ex. A, with a composition falling within each of the required compositional ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

It is noted that the claims are drawn to mean first and second cooling rates, thus, while Nomura teaches a first cooling rate to a temperature of 540-640° C, slightly below the claimed 650° C, the reference necessarily teaches a first mean cooling rate to 650° C.  In addition, the second mean cooling rate does not require a specific starting temperature range and therefore may be interpreted to begin a temperature below 650° C.  As a result, Nomura is deemed to teach first and second mean cooling rates meeting the instantly claimed ranges.  Moreover, even if the second cooling rate is interpreted to start at 650° C, as the claimed cooling rates are means, when averaged, one or more of specific example cooling rate(s) of Nomura (see Tables 2-3) from 650° C to the coiling temperature would fall within the claimed range and/or the first and second cooling rate and temperature ranges and coiling temperature range of Nomura would overlap the claimed ranges.
It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping finish rolling temperature ranges, first and second cooling rate ranges and temperature ranges, and coiling temperature ranges.  MPEP § 2144.05.

With respect to Claims 2-5 and 7-16, Nomura teaches that the steel may further comprise one or more of: Ca: 0.0002-0.01 mass%, Ti: 0.005-0.15 mass%, Cr: 0.1-1.2 mass%, overlapping the claimed ranges. (Claim 2; para. 9-16).  Nomura also teaches specific examples, such as Exs. B and D, comprising contents of Ca, Ti, and/or Cr, as well as C, Si, Mn, P, S, and Al, falling within the claimed ranges. (Table 1).  It would have been obvious to one of ordinary skill in the art to select a method of making a steel having a composition of Ca, Ti, and/or Cr from the overlapping portions of the compositional ranges.  MPEP § 2144.05.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sano et al. (US 8951366)(cited on IDS, dated 10/13/2020).
With respect to Claims 1, 6, 17 and 18, Sano teaches a method of making a hot and cold rolled steel sheet, with a composition comprising, by mass% (col. 2, ln. 43-60; col. 3, ln. 45-50; col. 8, ln. 50 to col. 10, ln. 8; Table 1):

Claims 1 and 6
Sano
Sano, Ex. E
C
0.04-0.20
0.1-0.4
0.19
Si
0.7-2.3
0.005-2.5
1.3
Mn
0.8-2.8
0.5-4.0
1.8
P
≤ 0.1
≤ 0.05
0.007
S
≤ 0.01
≤ 0.02
0.003
Al
≤ 0.1
0.005-2.5
0.04
N
≤ 0.008
≤ 0.006
0.002
Fe
Balance with impurities
Balance with impurities
Balance


Claimed compositional ranges including zero (e.g. S, Al, N) are interpreted as optional elements.  Thus, Sano teaches a steel composition with ranges overlapping or falling within the claimed ranges, as well as several specific examples, for example, Ex. E detailed above, with a composition falling within each of the required compositional ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Sano teaches that the method comprises hot rolling a steel slab of the above composition, with a finish rolling temperature (i.e. finish rolling delivery temperature) of 820-1000 C° C, cooling the hot rolled steel at a first average cooling rate (“CR1”)(i.e. first mean cooling rate) of 15° C/s to 100° C/s, then subsequently further cooling the hot rolled steel sheet at a second average cooling rate (“CR2”)(i.e. second mean cooling rate) of 50° C/s or less from a temperature of 650° C to a coiling temperature of 350-600° C, then coiling the steel sheet.  (col. 17, ln. 4 to col. 19, ln. 10).
While Sano first teaches that CR1 is maintained from 750 C to 650 C (col. 17, ln. 48-53), the reference further teaches that a high level of cooling, comprising the first average cooling rate (“CR1”), should be maintained after hot rolling. (col. 18, ln. 1-16, 39-41).  Therefore, Sano is interpreted to teach carrying out a first average cooling rate CR1 of 15-100° C/s from the hot rolling finish temperature (820 C or higher, col. 17, ln. 22-26) to 650 C, and therefore teaches a first mean cooling rate overlapping the claimed cooling rate and temperature range through which the cooling rate is maintained.  Additionally, it would have been obvious to one of ordinary skill in the art to carry out such a first average cooling 
In summary, Sano teaches a first mean cooling rate of 15-100° C/s from a starting temperature of 820-1000° C to a final temperature of 650° C then performing a second mean cooling rate of 50° C/s or less from 650° C to a temperature of 350-600° C, and coiling at a temperature of 350-600° C.   Thus, Sano teaches steps and processing parameters overlapping each of the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select form the overlapping portions of the ranges. MPEP § 2144.05.
Finally, the preamble of Claim 1 recites the phrase “for cold rolling” and the preamble of Claim 6 recites the phrase “for galvanizing.”  These phrases do not appear to limit or require any particular structure or method step and are therefore not provided patentable weight.  Sano does, however, specifically teach that after the above detailed coiling step the steel may cold-rolled and galvanized and therefore teaches a steel “for cold rolling” and “for galvanizing.” (see, e.g., col. 3, ln. 45 to col. 4, ln. 26).
With respect to Claims 2-5 and 7-16, Sano teaches that the steel may further comprise one or more of: Cr: 0-1 mass%, V: 0.01-1.0 mass%, Mo: 0.01-0.3 mass%, Ni: 0.01-5.0 mass%, Cu: 0.01-5.0 mass%, Ti: 0.01-0.2 mass%, Nb: 0.01-0.1 mass%, B: 0.0003-0.003 mass%, Ca: 0.0001-0.05 mass%, and REM: 0.0001-0.05 mass% overlapping the claimed ranges. (col. 2, ln. 49-67).  Sano also teaches specific examples comprising one or more of such elements falling within the claimed ranges. (see Table 1).  It would have been obvious to one of ordinary skill in the art to select a method of making a steel having a composition of one or more of the above recited elements from the overlapping portion(s) of the compositional ranges.  MPEP § 2144.05.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/320864 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant and related claims are both drawn to a method of making a hot-rolled steel sheet comprising overlapping compositional ranges of C, Si, Mn, P, S, Al, N, and Fe, as well as elements, B, Ti, Cr, V, Mo, Ni, Cu, Ca, and REM, and further teach steps of hot rolling followed by cooling at first and second cooling rates and coiling at a coiling temperature at overlapping parameter ranges.  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges.  MPEP § 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
Applicant first argues that the difference between a 650 C cooling step temperature and a 640 C cooling stop temperature is shown to be significant based on the teachings of Nomura.  Applicant further argues that Nomura differs from the instant method by requiring three-step cooling instead of the claimed two steps of cooling.  Applicant concludes that Nomura teaches away from the cooling steps as recited in Claims and 6.  These arguments have been fully considered but are not found persuasive.
Claim 1 does not recite a specific starting temperature of the second mean cooling rate.  Therefore, the second mean cooling rate may be interpreted to start at a time subsequent to the first mean cooling and at any temperature below 650 C and above the minimum coiling temperature of 470 C.  As a result, Nomura teaches a first mean cooling rate through finish rolling delivery to temperature to 
With respect to Applicant’s arguments regarding two and three step cooling procedures, the instant claim uses the open transitional phrase “comprising” and therefore does not exclude additional steps.  Nomura teaches a third cooling step after coiling (see para. 22) and therefore, this step does not impact the teachings related to the first mean cooling rate and second mean cooling rate, which end at the coiling of the steel sheet.  Moreover, one of ordinary skill in the art would recognize that after coiling, the steel sheet would necessarily continue to cool in a “third step” unless actively heated to maintain its temperature and such a heating step is not claimed.  As a result, Applicant’s arguments are not found persuasive.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/13/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735